 



EXHIBIT 10.1

     
Contact:
  Customer Services — CTSLink
 
  Wells Fargo Bank Minnesota, N.A.
 
  Securities Administration Services
 
  7485 New Horizon Way
 
  Frederick, MD 21703
 
  www.ctslink.com
 
  Telephone: (301) 815-6600
 
  Fax: (301) 315-6660

SMT SERIES 2005-4
Record Date: November 30, 2005
Distribution Date: October 20, 2005
Certificateholder Distribution Summary

                                                                               
                                        Certificate     Certificate            
                                              Class     Pass-Through    
Beginning     Interest     Principal     Current     Ending Certificate    
Total     Cumulative Class     CUSIP     Description     Rate     Certificate
Balance     Distribution     Distribution     Realized Loss     Balance    
Distribution     Realized Loss                                                  
           
1-A1
      81744FHV2       SEN       4.37938 %       123,488,344.52        
446,926.58         4,783,888.87         0.00         118,704,455.65        
5,230,815.45         0.00  
1-A2
      81744FHW0       SEN       4.52938 %       13,721,132.79         51,360.15
        531,551.71         0.00         13,189,581.62         582,911.32        
0.00  
1-AR
      81744FJF5       SEN       5.02379 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-XA
      81744FJD0       SEN       0.37834 %       0.00         42,900.20        
0.00         0.00         0.00         42,900.20         0.00  
2-A1
      81744FJG3       SEN       4.08296 %       151,139,691.77        
514,248.20         2,441,578.13         0.00         148,698,113.64        
2,955,826.33         0.00  
2-A2
      81744FJH1       SEN       4.08296 %       9,693,573.57         32,982.09  
      156,594.32         0.00         9,536,979.25         189,576.41        
0.00  
2-AR
      81744FJJ7       SEN       4.09883 %       0.00         0.00         0.00  
      0.00         0.00         0.00         0.00  
1-B1
      81744FHX8       SUB       4.60938 %       2,093,000.00         7,972.77  
      0.00         0.00         2,093,000.00         7,972.77         0.00  
1-B2
      81744FHY6       SUB       4.78938 %       1,395,000.00         5,521.58  
      0.00         0.00         1,395,000.00         5,521.58         0.00  
1-B3
      81744FHZ3       SUB       4.77272 %       1,706,000.00         6,728.87  
      0.00         0.00         1,706,000.00         6,728.87         0.00  
1-XB
      81744FJE8       SEN       0.09135 %       0.00         263.31         0.00
        0.00         0.00         263.31         0.00  
1-B4
      81744FJA6       SUB       4.77272 %       697,000.00         2,749.13    
    0.00         0.00         697,000.00         2,749.13         0.00  
1-B5
      81744FJB4       SUB       4.77272 %       543,000.00         2,141.72    
    0.00         0.00         543,000.00         2,141.72         0.00  
1-B6
      81744FJC2       SUB       4.77272 %       310,325.03         1,224.00    
    0.00         0.00         310,325.03         1,224.00         0.00  
2-B1
      81744FJK4       SUB       4.08296 %       1,740,000.00         5,920.30  
      0.00         0.00         1,740,000.00         5,920.30         0.00  
2-B2
      81744FJL2       SUB       4.08296 %       696,000.00         2,368.12    
    0.00         0.00         696,000.00         2,368.12         0.00  
2-B3
      81744FJM0       SUB       4.08296 %       348,000.00         1,184.06    
    0.00         0.00         348,000.00         1,184.06         0.00  
2-B4
      81744FJN8       SUB       4.08296 %       348,000.00         1,184.06    
    0.00         0.00         348,000.00         1,184.06         0.00  
2-B5
      81744FJP3       SUB       4.08296 %       348,000.00         1,184.06    
    0.00         0.00         348,000.00         1,184.06         0.00  
2-B6
      81744FJQ1       SUB       4.08296 %       174,416.03         593.39      
  0.00         0.00         174,416.03         593.39         0.00              
                                                 
Totals
                                    308,441,483.71         1,127,452.59        
7,913,612.49         0.00         300,527,871.22         9,041,065.08        
0.00                                                                





--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                  Original Face     Certificate     Principal  
Principal           Realized     Total Principal     Ending Certificate    
Ending Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         123,488,344.52         86,449.42       86,449.42  
    0.00       0.00         4,783,888.87         118,704,455.65         0.889445
        4,783,888.87  
1-A2
      14,829,000.00         13,721,132.79         9,605.63       9,605.63      
0.00       0.00         531,551.17         13,189,581.62         0.889445      
  531,551.17  
1-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
1-XA
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
2-A1
      160,096,000.00         151,139,691.77         96,322.91       96,322.91  
    0.00       0.00         2,441,578.13         148,698,113.64         0.928806
        2,441,578.13  
2-A2
      10,268,000.00         9,693,573.57         6,177.82       6,177.82      
0.00       0.00         156,594.32         9,536,979.25         0.928806        
156,594.32  
2-AR
      50.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
1-B1
      2,093,000.00         2,093,000.00         0.00       0.00       0.00      
0.00         0.00         2,093,000.00         0.000000         0.00  
1-B2
      1,395,000.00         1,395,000.00         0.00       0.00       0.00      
0.00         0.00         1,395,000.00         1.000000         0.00  
1-B3
      1,706,000.00         1,706,000.00         0.00       0.00       0.00      
0.00         0.00         1,706,000.00         1.000000         0.00  
1-XB
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         1.000000         0.00  
1-B4
      697,000.00         697,000.00         0.00       0.00       0.00      
0.00         0.00         697,000.00         0.000000         0.00  
1-B5
      543,000.00         543,000.00         0.00       0.00       0.00      
0.00         0.00         543,000.00         1.000000         0.00  
1-B6
      310,325.03         310,325.03         0.00       0.00       0.00      
0.00         0.00         310,325.03         1.000000         0.00  
2-B1
      1,740,000.00         1,740,000.00         0.00       0.00       0.00      
0.00         0.00         1,740,000.00         1.000000         0.00  
2-B2
      696,000.00         696,000.00         0.00       0.00       0.00      
0.00         0.00         696,000.00         1.000000         0.00  
2-B3
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B4
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B5
      348,000.00         348,000.00         0.00       0.00       0.00      
0.00         0.00         348,000.00         1.000000         0.00  
2-B6
      174,416.03         174,416.03         0.00       0.00       0.00      
0.00         0.00         174,416.03         1.000000         0.00              
                               
Totals
      329,050,841.06         308,441,483.71         198,555.78      
7,715,056.71       0.00       0.00         7,913,612.49         300,527,871.22  
      0.913317         7,913,612.49                                            
 





--------------------------------------------------------------------------------



 



Principal Distribution Factors Statement

                                                                               
                                  Beginning     Scheduled   Unscheduled        
                                Ending             Original Face     Certificate
    Principal   Principal           Realized     Total Principal     Ending
Certificate     Certificate     Total Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
1-A1
      133,459,000.00         925.290498         0.647760       35.197622      
0.00000000       0.00000000         35.845382         889.445115        
0.889445         35.845382  
1-A2
      14,829,000.00         925.290498         0.647760       35.197622      
0.00000000       0.00000000         35.845382         889.445116        
0.889445         35.845382  
1-AR
      50.00         0.000000         0.000000       0.000000       0.00000000  
    0.00000000         0.000000         0.000000         0.000000        
0.000000  
1-XA
      0.00         0.000000         0.000000       0.000000       0.00000000    
  0.00000000         0.000000         0.000000         0.000000         0.000000
 
2-A1
      160,096,000.00         944.056640         0.601657       14.649056      
0.00000000       0.00000000         15.250713         928.805927        
0.928806         15.250713  
2-A2
      10,268,000.00         944.056639         0.601658       14.649055      
0.00000000       0.00000000         15.250713         928.805926        
0.928806         15.250713  
2-AR
      50.00         0.00000000         0.000000       0.000000       0.00000000
      0.00000000         0.000000         0.000000         0.000000        
0.000000  
1-B1
      2,093,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B2
      1,395,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B3
      1,706,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-XB
      0.00         0.00000000         0.000000       0.000000       0.00000000  
    0.00000000         0.000000         0.00000000         0.000000        
0.000000  
1-B4
      697,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B5
      543,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
1-B6
      310,325.03         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B1
      1,740,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B2
      696,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B3
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B4
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B5
      348,000.00         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  
2-B6
      174,416.03         1000.000000         0.000000       0.000000      
0.00000000       0.00000000         0.000000         1000.000000        
1.000000         0.000000  





--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
  Payment                                                                      
                  of           Non-               Remaining     Ending          
                Current     Beginning     Current   Unpaid   Current   Supported
              Unpaid     Certificate/                 Accrual     Certificate  
  Certificate/     Accrued   Interest   Interest   Interest     Total Interest  
  Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
1-A1 1
      1/20/05 – 12/19/05         30         4.37938 %       123,488,344.52      
  450,668.66       0.00       0.00       3,742.08         446,926.58        
0.00         118,704,455.65  
1-A2 1
      1/20/05 – 12/19/05         30         4.52938 %       13,721,132.79      
  51,790.19       0.00       0.00       430.03         51,360.15         0.00  
      13,189,581.62  
1-AR
      N/A         N/A         5.02379 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-XA 1
      1/01/05 – 11/30/05         30         0.37834 %       0.00        
43,259.40       0.00       0.00       359.20         42,900.20         0.00    
    131,894,037.27  
2-A1 1
      1/01/05 – 11/30/05         30         4.08296 %       151,139,691.77      
  514,248.20       0.00       0.00       0.00         514,248.20         0.00  
      148,698,113.64  
2-A2 1
      1/01/05 – 11/30/05         30         4.08296 %       9,693,573.57        
32,982.09       0.00       0.00       0.00         32,982.09         0.00      
  9,536,979.25  
2-AR
      N/A         N/A         4.09883 %       0.00         0.00       0.00      
0.00       0.00         0.00         0.00         0.00  
1-B1 1
      1/20/05 – 12/19/05         30         4.60938 %       2,093,000.00        
8.039.53       0.00       0.00       66.76         7,972.77         0.00        
2,093,000.00  
1-B2 1
      1/20/05 – 12/19/05         30         4.78938 %       1,395,000.00        
5.567.65       0.00       0.00       46.07         5,521.58         0.00        
1,395,000.00  
1-B3 1
      1/01/05 – 11/30/05         30         4.77272 %       1,706,000.00        
6,785.21       0.00       0.00       56.34         6,728.87         0.00        
1,706,000.00  
1-XB 1
      1/01/05 – 11/30/05         30         0.09135 %       0.00         265.51
      0.00       0.00       2.20         263.31         0.00         0.00  
1-B4 1
      1/01/05 – 11/30/05         30         4.77272 %       697,000.00        
2,772.15       0.00       0.00       23.02         2,749.13         0.00        
697,000.00  
1-B5 1
      1/01/05 – 11/30/05         30         4.77272 %       543,000.00        
2,159.65       0.00       0.00       17.93         2,141.72         0.00        
543,000.00  
1-B6 1
      1/01/05 – 11/30/05         30         4.77272 %       310,325.03        
1,234.24       0.00       0.00       10.25         1,224.00         0.00        
310,325.03  
2-B1 1
      1/01/05 – 11/30/05         30         4.08296 %       1,740,000.00        
5,920.30       0.00       0.00       0.00         5,920.30         0.00        
1,740,000.00  
2-B2 1
      1/01/05 – 11/30/05         30         4.08296 %       696,000.00        
2,368.12       0.00       0.00       0.00         2,368.12         0.00        
696,000.00  
2-B3 1
      1/01/05 – 11/30/05         30         4.08296 %       348,000.00        
1,184.06       0.00       0.00       0.00         1,184.06         0.00        
348,000.00  
2-B4 1
      1/01/05 – 11/30/05         30         4.08296 %       348,000.00        
1,184.06       0.00       0.00       0.00         1,184.06         0.00        
348,000.00  
2-B5 1
      1/01/05 – 11/30/05         30         4.08296 %       348,000.00        
1,184.06       0.00       0.00       0.00         1,184.06         0.00        
348,000.00  
2-B6 1
      1/01/05 – 11/30/05         30         4.08296 %       174,416.03        
593.45       0.00       0.06       0.00         593.39         0.00        
174,416.03                                                    
Totals
                                              1,132,206.53       0.00       0.06
      4,753.88         1,127,452.59         0.00                                
                             

  (1, 2) Amount also includes coupon cap or basis risk shortfalls, if
applicable.





--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                                                                Beginning      
      Payment of           Non-               Remaining     Ending              
            Current     Certificate/     Current   Unpaid   Current   Supported
              Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
1-A1
      11/20/05 – 12/19/05         133,459,000.00         4.37938 %      
925.290498         3.376832       0.000000       0.000000       0.028039        
3.348793         0.000000         889.445115  
1-A2
      11/20/05 – 12/19/05         14,829,000.00         4.52938 %      
925.290498         3.492494       0.000000       0.000000       0.028999        
3.463494         0.000000         889.445116  
1-AR
      N/A         50.00         5.02379 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
1-XA
      11/01/05 – 11/30/05         0.00         0.37834 %       925.290498      
  0.291726       0.000000       0.000000       0.002422         0.289303        
0.000000         889.445115  
2-A1
      11/01/05 – 11/30/05         160,096,000.00         4.08296 %      
944.056640         3.212124       0.000000       0.000000       0.000000        
3.212124         0.000000         928.805927  
2-A2
      11/01/05 – 11/30/05         10,268,000.00         4.08296 %      
944.056639         3.212124       0.000000       0.000000       0.000000        
3.212124         0.000000         928.805926  
2-AR
      N/A         50.00         4.09883 %       0.000000         0.000000      
0.000000       0.000000       0.000000         0.000000         0.000000        
0.000000  
1-B1
      11/20/05 – 12/19/05         2,093,000.00         4.60938 %      
1000.000000         3.841151       0.000000       0.000000       0.031897      
  3.809255         0.000000         1000.000000  
1-B2
      11/20/05 – 12/19/05         1,395,000.00         4.78938 %      
1000.000000         3.991147       0.000000       0.000000       0.033025      
  3.958122         0.000000         1000.000000  
1-B3
      11/01/05 – 11/30/05         1,706,000.00         4.77272 %      
1000.000000         3.977263       0.000000       0.000000       0.033025      
  3.944238         0.000000         1000.000000  
1-XB
      11/01/05 – 11/30/05         0.00         0.09135 %       1000.000000      
  0.076121       0.000000       0.000000       0.000631         0.075490        
0.000000         1000.000000  
1-B4
      11/01/05 – 11/30/05         697,000.00         4.77272 %       1000.000000
        3.977260       0.000000       0.000000       0.033027         3.944232  
      0.000000         1000.000000  
1-B5
      11/01/05 – 11/30/05         543,000.00         4.77272 %       1000.000000
        3.977256       0.000000       0.000000       0.033020         3.944236  
      0.000000         1000.000000  
1-B6
      11/01/05 – 11/30/05         310,325.03         4.77272 %       1000.000000
        3.977249       0.000000       0.000000       0.033030         3.944252  
      0.000000         1000.000000  
2-B1
      11/01/05 – 11/30/05         1,740,000.00         4.08296 %      
1000.000000         3.402471       0.000000       0.000000       0.000000      
  3.402471         0.000000         1000.000000  
2-B2
      11/01/05 – 11/30/05         696,000.00         4.08296 %       1000.000000
        3.402471       0.000000       0.000000       0.000000         3.402471  
      0.000000         1000.000000  
2-B3
      11/01/05 – 11/30/05         348,000.00         4.08296 %       1000.000000
        3.402471       0.000000       0.000000       0.000000         3.402471  
      0.000000         1000.000000  
2-B4
      11/01/05 – 11/30/05         348,000.00         4.08296 %       1000.000000
        3.402471       0.000000       0.000000       0.000000         3.402471  
      0.000000         1000.000000  
2-B5
      11/01/05 – 11/30/05         348,000.00         4.08296 %       1000.000000
        3.402471       0.000000       0.000000       0.000000         3.402471  
      0.000000         1000.000000  
2-B-6
      11/01/05 – 11/30/05         174,416.03         4.08296 %       1000.000000
        3.402497       0.000000       0.000344       0.000000         3.402153  
      0.000516         0.000000    

 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination





--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    9,123,410.50  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
(Servicer Advances
    0.00  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
       
Total Deposits
    9,123,410.50  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement of Servicer Advances
    0.00  
Total Administration Fees
    82,345.42  
Payment of Interest and Principal
    9,041,065.08  
 
       
Total Withdrawals (Pool Distribution Amount)
    9,123,410.50  
 
       
Ending Balance
    0.00  
 
       

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    4,753.88  
Servicing Fee Support
    0.00  
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    4,753.88  
 
       

Administration Fees

         
Gross Servicing Fee*
    77,847.31  
Master Servicing Fee
    4,498.11  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
         
Total Administration Fees
    82,345.42  
 
       

 

*   Servicer Payees include: BANK OF AMERICA (NY); COUNTRYWIDE HOME LOANS INC.;
GMAC MTG CORP; GREENPOINT MTG FUNDING, INC.; MORGAN STANLEY DEAN WITTER; PHH US
MTG CORP; WELLS FARGO BANK, N.A.

 



--------------------------------------------------------------------------------



 



Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Reserve Fund
    5,000.00       0.00       0.00       5,000.00  
Reserve Fund
    4,953.91       19.37       65.46       5,000.00  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm
Weighted Average Gross Coupon
    4.726517 %
Weighted Average Net Coupon
    4.423650 %
Weighted Average Pass-Through Rate
    4.40881 %
Weighted Average Remaining Term
    313  
 
       
Beginning Scheduled Collateral Loan Count
    515  
Number of Loans Paid in Full
    11  
Ending Scheduled Collateral Loan Count
    504  
 
       
Beginning Scheduled Collateral Balance
    308,441,484.02  
Ending Scheduled Collateral Balance
    300,527,871.53  
Ending Actual Collateral Balance at 30-Nov-2005
    300,675,201.54  
 
       
Monthly P&I Constant
    1,413,434.13  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    198,555.78  
Unscheduled Principal
    7,715,056.71  

 



--------------------------------------------------------------------------------



 



                          Group   Group One     Group Two     Total   Collateral
Description   Mixed ARM     Mixed ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.153493       4.352843       4.726517  
Weighted Average Net Rate
    4.790218       4.102843       4.423650  
Pass-Through Rate
    4.772718       4.082964       4.404881  
Weighted Average Maturity
    285       337       313  
Record Date
    11/30/2005       11/30/2005       11/30/2005  
Principal and Interest Constant
    714,275.81       699,158.32       1,413,434.13  
Beginning Loan Count
    258       257       515  
Loans Paid in Full
    5       6       11  
Ending Loan Count
    253       251       504  
Beginning Scheduled Balance
    143,953,802.58       164,487,681.44       308,441,484.02  
Ending Scheduled Balance
    138,638,362.54       161,889,508.99       300,527,871.53  
Scheduled Principal
    96,055.05       102,500.73       198,555.78  
Unscheduled Principal
    5,219,384.99       2,495,671.72       7,715,056.71  
Scheduled Interest
    618,220.76       596,657.59       1,214,878.35  
Servicing Fee
    43,579.04       34,268.27       77,847.31  
Master Servicing Fee
    2,099.33       2,398.78       4,498.11  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       326.16       326.16  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    572,542.39       559,664.38       1,132,206.77  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Group Level
Miscellaneous Reporting

         
Group One
       
Senior Percentage
    100.000000 %
Senior Prepayment Percentage
    100.000000 %
Subordinate Percentage
    0.000000 %
Subordinate Prepayment Percentage
    0.000000 %
Pro Rata Senior Percentage
    95.314938 %
Pro Rata Subordinate Percentage
    4.685062 %
 
       
Group Two
       
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Pro Rata Senior Percentage
    97.778304 %
Pro Rata Subordinate Percentage
    2.221696 %

Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                          DELINQUENT       BANKRUPTCY      
FORECLOSURE       REO       TOTAL                                              
                             
 
                                                                               
                                   
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                   
0-29 Days
  0     0.00       0-29 Days     0       0.00       0-29 Days     0       0.00  
    0-29 Days     0       0.00       0-29 Days     0       0.00  
30 Days
  0     0.00       30 Days     0       0.00       30 Days     0       0.00      
30 Days     0       0.00       30 Days     0       0.00  
60 Days
  0     0.00       60 Days     0       0.00       60 Days     0       0.00      
60 Days     0       0.00       60 Days     0       0.00  
90 Days
  0     0.00       90 Days     0       0.00       90 Days     0       0.00      
90 Days     0       0.00       90 Days     0       0.00  
120 Days
  0     0.00       120 Days     0       0.00       120 Days     0       0.00    
  120 Days     0       0.00       120 Days     0       0.00  
150 Days
  0     0.00       150 Days     0       0.00       150 Days     0       0.00    
  150 Days     0       0.00       150 Days     0       0.00  
180+ Days
  0     0.00       180+ Days     0       0.00       180+ Days     0       0.00  
    180+ Days     0       0.00       180+ Days     0       0.00                
                                                                               
 
  0     0.00                 0       0.00                 0       0.00          
      0       0.00                 0       0.00  
 
                                                                               
                                   
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
 
                                                                               
                                   
0-29 Days
  0.000000%     0.000000 %     0-29 Days     0.000000%       0.000000 %     0-29
Days     0.000000%       0.000000 %     0-29 Days     0.000000%       0.000000 %
    0-29 Days     0.000000%       0.000000 %
30 Days
  0.000000%     0.000000 %     30 Days     0.000000%       0.000000 %     30
Days     0.000000%       0.000000 %     30 Days     0.000000%       0.000000 %  
  30 Days     0.000000%       0.000000 %
60 Days
  0.000000%     0.000000 %     60 Days     0.000000%       0.000000 %     60
Days     0.000000%       0.000000 %     60 Days     0.000000%       0.000000 %  
  60 Days     0.000000%       0.000000 %
90 Days
  0.000000%     0.000000 %     90 Days     0.000000%       0.000000 %     90
Days     0.000000%       0.000000 %     90 Days     0.000000%       0.000000 %  
  90 Days     0.000000%       0.000000 %
120 Days
  0.000000%     0.000000 %     120 Days     0.000000%       0.000000 %     120
Days     0.000000%       0.000000 %     120 Days     0.000000%       0.000000 %
    120 Days     0.000000%       0.000000 %
150 Days
  0.000000%     0.000000 %     150 Days     0.000000%       0.000000 %     150
Days     0.000000%       0.000000 %     150 Days     0.000000%       0.000000 %
    150 Days     0.000000%       0.000000 %
180+ Days
  0.000000%     0.000000 %     180+ Days     0.000000%       0.000000 %     180+
Days     0.000000%       0.000000 %     180+ Days     0.000000%       0.000000 %
    180+ Days     0.000000%       0.000000 %                                    
                                                         
 
  0.000000%     0.000000 %               0.000000%       0.000000 %            
  0.000000%       0.000000 %               0.000000%       0.000000 %          
    0.000000%       0.000000 %
 
                                                                               
                                                                               
                             

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     0.00  





--------------------------------------------------------------------------------



 



     
Delinquency Status by Group

                                                                               
    DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL Group One      
                                                                             
No. of   Principal           No. of     Principal           No. of     Principal
          No. of     Principal           No. of     Principal     Loans  
Balance           Loans     Balance           Loans     Balance           Loans
    Balance           Loans     Balance
0-29 Days
  0   0.00     0-29 Days     0     0.00     0-29 Days     0     0.00     0-29
Days     0     0.00     0-29 Days     0     0.00
30 Days
  0   0.00     30 Days     0     0.00     30 Days     0     0.00     30 Days    
0     0.00     30 Days     0     0.00
60 Days
  0   0.00     60 Days     0     0.00     60 Days     0     0.00     60 Days    
0     0.00     60 Days     0     0.00
90 Days
  0   0.00     90 Days     0     0.00     90 Days     0     0.00     90 Days    
0     0.00     90 Days     0     0.00
120 Days
  0   0.00     120 Days     0     0.00     120 Days     0     0.00     120 Days
    0     0.00     120 Days     0     0.00
150 Days
  0   0.00     150 Days     0     0.00     150 Days     0     0.00     150 Days
    0     0.00     150 Days     0     0.00
180+ Days
  0   0.00     180+ Days     0     0.00     180+ Days     0     0.00     180+
Days     0     0.00     180+ Days     0     0.00                                
                                             
 
  0   0.00           0     0.00           0     0.00           0     0.00      
    0     0.00
 
                                                                               
    No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
Loans   Balance           Loans     Balance           Loans     Balance        
  Loans     Balance           Loans     Balance
0-29 Days
  0.000000%   0.000000%     0-29 Days     0.000000%     0.000000%     0-29 Days
    0.000000%     0.000000%     0-29 Days     0.000000%     0.000000%     0-29
Days     0.000000%     0.000000%
30 Days
  0.000000%   0.000000%     30 Days     0.000000%     0.000000%     30 Days    
0.000000%     0.000000%     30 Days     0.000000%     0.000000%     30 Days    
0.000000%     0.000000%
60 Days
  0.000000%   0.000000%     60 Days     0.000000%     0.000000%     60 Days    
0.000000%     0.000000%     60 Days     0.000000%     0.000000%     60 Days    
0.000000%     0.000000%
90 Days
  0.000000%   0.000000%     90 Days     0.000000%     0.000000%     90 Days    
0.000000%     0.000000%     90 Days     0.000000%     0.000000%     90 Days    
0.000000%     0.000000%
120 Days
  0.000000%   0.000000%     120 Days     0.000000%     0.000000%     120 Days  
  0.000000%     0.000000%     120 Days     0.000000%     0.000000%     120 Days
    0.000000%     0.000000%
150 Days
  0.000000%   0.000000%     150 Days     0.000000%     0.000000%     150 Days  
  0.000000%     0.000000%     150 Days     0.000000%     0.000000%     150 Days
    0.000000%     0.000000%
180+ Days
  0.000000%   0.000000%     180+ Days     0.000000%     0.000000%     180+ Days
    0.000000%     0.000000%     180+ Days     0.000000%     0.000000%     180+
Days     0.000000%     0.000000%                                                
                             
 
  0.000000%   0.000000%           0.000000%     0.000000%           0.000000%  
  0.000000%           0.000000%     0.000000%           0.000000%     0.000000%
                                                                               
                           

                                                                               
    DELINQUENT     BANKRUPTCY     FORECLOSURE     REO     TOTAL Group Two      
            1.183654%                                                          
      No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
Loans   Balance           Loans     Balance           Loans     Balance        
  Loans     Balance           Loans     Balance
0-29 Days
  0   0.00     0-29 Days     0     0.00     0-29 Days     0     0.00     0-29
Days     0     0.00     0-29 Days     0     0.00
30 Days
  0   0.00     30 Days     0     0.00     30 Days     0     0.00     30 Days    
0     0.00     30 Days     0     0.00
60 Days
  0   0.00     60 Days     0     0.00     60 Days     0     0.00     60 Days    
0     0.00     60 Days     0     0.00
90 Days
  0   0.00     90 Days     0     0.00     90 Days     0     0.00     90 Days    
0     0.00     90 Days     0     0.00
120 Days
  0   0.00     120 Days     0     0.00     120 Days     0     0.00     120 Days
    0     0.00     120 Days     0     0.00
150 Days
  0   0.00     150 Days     0     0.00     150 Days     0     0.00     150 Days
    0     0.00     150 Days     0     0.00
180+ Days
  0   0.00     180+ Days     0     0.00     180+ Days     0     0.00     180+
Days     0     0.00     180+ Days     0     0.00                                
                                             
 
  0   0.00           0     0.00           0     0.00           0     0.00      
    0     0.00
 
                                                                               
    No. of   Principal           No. of     Principal           No. of    
Principal           No. of     Principal           No. of     Principal    
Loans   Balance           Loans     Balance           Loans     Balance        
  Loans     Balance           Loans     Balance
0-29 Days
  0.000000%   0.000000%     0-29 Days     0.000000%     0.000000%     0-29 Days
    0.000000%     0.000000%     0-29 Days     0.000000%     0.000000%     0-29
Days     0.000000%     0.000000%
30 Days
  0.000000%   0.000000%     30 Days     0.000000%     0.000000%     30 Days    
0.000000%     0.000000%     30 Days     0.000000%     0.000000%     30 Days    
0.000000%     0.000000%
60 Days
  0.000000%   0.000000%     60 Days     0.000000%     0.000000%     60 Days    
0.000000%     0.000000%     60 Days     0.000000%     0.000000%     60 Days    
0.000000%     0.000000%
90 Days
  0.000000%   0.000000%     90 Days     0.000000%     0.000000%     90 Days    
0.000000%     0.000000%     90 Days     0.000000%     0.000000%     90 Days    
0.000000%     0.000000%
120 Days
  0.000000%   0.000000%     120 Days     0.000000%     0.000000%     120 Days  
  0.000000%     0.000000%     120 Days     0.000000%     0.000000%     120 Days
    0.000000%     0.000000%
150 Days
  0.000000%   0.000000%     150 Days     0.000000%     0.000000%     150 Days  
  0.000000%     0.000000%     150 Days     0.000000%     0.000000%     150 Days
    0.000000%     0.000000%
180+ Days
  0.000000%   0.000000%     180+ Days     0.000000%     0.000000%     180+ Days
    0.000000%     0.000000%     180+ Days     0.000000%     0.000000%     180+
Days     0.000000%     0.000000%                                                
                             
 
  0.000000%   0.000000%           0.000000%     0.000000%           0.000000%  
  0.000000%           0.000000%     0.000000%           0.000000%     0.000000%
                                                                               
                           

